Title: From Thomas Jefferson to Jean Baptiste Ternant, George Hammond, and F. P. Van Berckel, 23 April 1793
From: Jefferson, Thomas
To: Ternant, Jean Baptiste,Hammond, George,Berckel, F. P. van



Sir
Philadelphia April 23rd. 1793.

As far as the public Gazettes are to be credited, we may presume that war has taken place among several of the Nations of Europe, in which, France, England, Holland and Prussia, are particularly engaged. Disposed as the U.S. are to pursue steadily the ways of Peace, and to remain in Friendship with all Nations, the President has thought it expedient, by Proclamation, of which I enclose you a copy, to notify this disposition to our Citizens, in order to intimate to them the Line of conduct for which they are to prepare: and this he has done without waiting for a formal notification from the belligerent powers. He hopes that those powers, and your Nation in particular, will consider this early precaution as a proof, the more candid, as it has been unasked, of the sincere and impartial intentions of our Country, and that what is meant merely as a general intimation to our Citizens,  shall not be construed to their prejudice in any Courts of Admiralty, as if it were conclusive evidence of their Knowledge of the existence of war, and of the Powers engaged in it. Of this we could not give them conclusive information, because we have it not ourselves; and till it is given to us in form, and so communicated to them, we must consider all their acts as lawful which would have been lawful in a state of Peace. I have the honor to be, with great respect Sir, Your most obedient and most humble servant,
